Citation Nr: 1201541	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability other than bipolar disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for left ear hearing loss.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1961 to February 1967.  He served in Vietnam from December 1966 to February 1967.  He also served in the U.S. Air Force Reserve in March 1967, and in the Army National Guard of Kentucky from January 1976 to September 1977.

This matter originally came before the Board of Veterans' Appeals (Board) in March 2009, on appeal from a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board dismissed the appeal with respect to service connection for residuals of shrapnel wounds to the back and neck.  Claims for service connection for a right knee disorder, right ear hearing loss, and PTSD, and for an initial compensable rating for left ear hearing loss, were remanded to the agency of original jurisdiction (AOJ) for additional development.

In June 2010, while the case was in remand status, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of AMVETS.  In October 2010, AMVETS notified the Veteran and the AOJ that it was withdrawing from representation.  See 38 C.F.R. § 14.631(c).  The Veteran is currently proceeding pro se.

In January 2011, the RO in Huntington, West Virginia granted service connection for a right knee disorder.  The prior denials with respect to the other issues developed for appeal were confirmed and continued.  The case later came under the jurisdiction of the RO in Louisville, Kentucky.

In its March 2009 remand, the Board characterized the Veteran's claim for service connection for psychiatric disability as limited to PTSD.  In this regard, the Board notes that the Veteran's former representative, in January 2007, expressly withdrew a claim for service connection for bipolar disorder.  38 C.F.R. § 20.204.  The Board also notes, however, that the Veteran has been diagnosed with psychiatric disabilities other than PTSD and bipolar disorder, to include major depression, dysthymia, and cyclothymia.  Accordingly, and in consideration of the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's psychiatric claim as set forth above, on the title page.

The Board's present decision is limited to an adjudication of issues #1 and 3, as enumerated above.  For the reasons set forth below, the remaining issue on appeal (service connection for an acquired psychiatric disability other than bipolar disorder, to include posttraumatic stress disorder) is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a right ear hearing disability; however, it cannot be attributed to any injury, disease, or event during active military service.

2.  Sensorineural hearing loss of the right ear is not shown to have been manifested to a compensable degree during the one-year period following the Veteran's separation from active service.

3.  The Veteran's auditory acuity is no worse than level VI in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran's right ear hearing disability is not the result of disease or injury incurred in or aggravated by active military service; a sensorineural hearing disability of the right ear may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for the assignment of an initial compensable rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for right ear hearing loss.  He maintains that his disability can be attributed to in-service exposure to noise from aircraft engines, demolition equipment, jack hammers, heavy equipment, and guns.

The Veteran also seeks to establish a compensable evaluation for the hearing loss in his left ear.  He says that he has significant difficulty hearing without his hearing aids.

I.  Preliminary Considerations

A.  Additional Evidence

The RO last furnished the Veteran a supplemental statement of the case (SSOC) relative to the issues here on appeal in January 2011.  Thereafter, additional evidence was added to the claims file in connection with an unrelated matter.  The Board has reviewed that evidence and finds that it is duplicative and/or does not contain any meaningful information that bears on the outcome of the issues that are currently being decided.  Accordingly, there is no need to return the case to the AOJ for preparation of another SSOC as to these particular issues.  See 38 C.F.R. § 19.31 (2011).

B.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

1.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).
 
The Court has held that the notice requirements of the VCAA apply generally to all five elements of a service connection claim; namely, (1) veteran status, (2) existence of a disability, (3) a connection between the veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the AOJ.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify with respect to the issues that are currently being decided.  By way of letters sent to the Veteran in August 2003 and September 2003, the AOJ informed the Veteran of the information and evidence necessary to substantiate his claim for service connection for hearing loss.  Subsequently, in November 2006 and May 2008, he was sent additional letters which, among other things, informed him of the manner in which ratings and effective dates are assigned for awards of disability benefits.  

Although some of the required notice was not supplied until after the Veteran's claim was initially adjudicated, the claim was subsequently readjudicated in June 2008 and January 2011 supplemental statements of the case (SSOCs), thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the Board finds that the duty to assist has been fulfilled with respect to the issues that are currently being decided.  In March 2009, the Board remanded the case, in pertinent part, to obtain the Veteran's Social Security Records; to ask the Veteran to submit, or submit a release for, any outstanding private audiology records, to particularly include any additional records from Tri-State Hearing and Audiology Center; to obtain and interpret VA audiograms dated in July 2004, January 2005, and April 2007; to interpret an April 2006 VA audiogram; and to procure the speech discrimination scores obtained in connection with the April 2006 VA audiogram, if possible.

Review of the record shows that the Veteran's service treatment records have been obtained, as have all relevant, identified, and available VA clinical and audiology records, and records from the Social Security Administration.  In November 2005, the University of Michigan indicated that it did not have any records for the Veteran.  In July 2009, the Veteran reported that additional records from Tri-State Hearing and Audiology Center had been destroyed, and were no longer available.  No other outstanding records of private treatment were identified.

The VA audiograms from July 2004, January 2005, April 2006, and April 2007 have all been procured, as have puretone threshold and speech discrimination data associated with testing in April 2006 and April 2007.  The Board acknowledges that the July 2004 and January 2005 VA audiograms have not been interpreted, as requested in the remand.  However, neither of those audiograms is in any event adequate for rating, inasmuch as the evidence reflects that no speech discrimination scores were obtained on testing in July 2004 and no puretone threshold data were obtained for the left ear at the frequency of 3000 Hertz on testing in January 2005.  See discussion, Part II.B, infra.  Therefor e, further development to obtain an interpretation of those audiograms would serve no useful purpose.

The Veteran has been examined for purposes of evaluating the severity of his left ear hearing loss (to include in August 2003, May 2005, January 2008, and May 2009), and a medical opinion has been obtained as to the etiology of his right ear hearing loss.  Inasmuch as the August 2003, May 2005, January 2008, and May 2009 VA examinations contain all of the data and information necessary for a proper evaluation of his left ear hearing disability, and the medical opinion with respect to the etiology of his right ear hearing disability are based on a review of the relevant facts, and supported by rationale, the Board finds the examinations and opinion adequate.  

These examinations and opinions addressed the functional effects caused by the Veteran's hearing disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56   (2007).  In Martinak, the Court noted that even if the audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The Veteran has not alleged any defect with the most recent VA examination and, therefore, the Board finds that the examination report is adequate.  There has been at least substantial compliance with the directives contained in the Board's March 2009 remand, see, e.g., D'Aries v. Peake, 22 Vet. App. 97, 104 (2008), and no further development action is required.



II.  The Merits of the Veteran's Appeal

A.  Entitlement to Service Connection for
Right Ear Hearing Loss

Under applicable law, service connection is generally warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  However, if an organic disease of the nervous system-such as sensorineural hearing loss-becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the present case, there is no dispute that the Veteran currently has the disability for which service connection is claimed.  The report of a VA examination conducted in May 2009, for example, clearly shows, among other things, that his right ear Maryland CNC speech discrimination score is 68 percent.  See 38 C.F.R. § 3.385 (2011) (indicating that, for VA purposes, impaired hearing is considered to be a disability if the auditory threshold at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or greater; or if the auditory thresholds for at least three of those frequencies is 26 decibels or greater; or if speech recognition scores using the Maryland CNC test are less than 94 percent).

Nor is there any significant dispute that the Veteran was exposed to noise during service.  His DD Forms 214 (Armed Forces of the United States Report of Transfer or Discharge) clearly show, among other things, that he did in-service work in the area of pavement maintenance; the civilian equivalent of being a rigger, blaster, and construction worker.  The real question here is whether there is a nexus, or link, between the Veteran's right ear hearing disability and in-service exposure to noise.

The evidence pertaining to nexus includes the Veteran's service treatment records, which show that his hearing was found to be normal on whispered and/or spoken voice testing at the time of his service enlistment examination in March 1961.  On audiometric testing at the time of his separation from active service in February 1967, his puretone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
5

In January 1976, the Veteran was examined for enlistment in the Army National Guard.  He denied having any history of hearing loss.  Audiometric testing at that time yielded the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
20

(Inasmuch as the January 1976 report reflects that the results of testing were recorded in American Standards Association (ASA) units, those units have been converted to current International Standards Organization (American National Standards Institute) (ISO (ANSI)) units for analytical purposes.)

In January 1997, the Veteran presented for VA treatment with complaints of sinus drainage, buzzing in his ears, dizziness, decreased hearing, and intermittent ear pain, with symptoms more prominent on the left.  The clinical assessment was "Bullous myringitis ? (Mycoplasma infection)."  Audiometric testing was interpreted to reveal a mild to moderate sensorineural hearing loss in the right ear, and a moderate sensorineural hearing loss in the left ear.

In August 2003, the Veteran was examined for VA compensation purposes.  He reported in-service exposure to noise from aircraft engines, demolition equipment, jack hammers, heavy equipment, and guns.  The diagnostic assessment was that he had a bilateral sensorineural hearing loss.  The examiner opined that it was likely that the current left ear hearing loss was at least aggravated by service, but no opinion was offered with respect to the etiology of the hearing loss in the right ear.

In May 2005, the Veteran was afforded a VA compensation examination for purposes of obtaining a medical opinion as to whether his right ear hearing loss could be attributed to in-service noise exposure.  After examining the Veteran, and reviewing his claims file, the examiner concluded that such a relationship was unlikely.  In support of her conclusion, the examiner noted that the Veteran had normal thresholds in the right ear through 6000 Hz at the time of his separation from service.

In January 2008, the Veteran was re-examined by the same VA examiner who evaluated him in May 2005.  After re-examining the Veteran, and reviewing his expanded claims file, the examiner again concluded that the hearing loss in the Veteran's right ear could not be attributed to in-service noise exposure.  In support of her conclusion, the examiner noted that the Veteran's February 1967 separation examination showed normal right ear hearing.  The examiner also noted that normal right ear hearing was present approximately nine years later, in January 1976.

Following a thorough review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  As noted above, when he was examined for enlistment in the Army National Guard in January 1976, the Veteran expressly denied having any history of hearing loss.  Thus, it appears clear from the record that he has not had continuity of right ear symptomatology since his period of active duty service.

There is nothing in the record to show that a sensorineural hearing loss of the right ear was manifested to a compensable degree during the one-year period following his separation from active service.  Indeed, the first diagnosis of right ear sensorineural hearing loss appears in a record from January 1997; nearly 30 years after the Veteran's discharge from active duty, and nearly 20 years after his discharge from the Army National Guard.  Moreover, although the Veteran may believe that his right ear hearing loss can be attributed to military noise exposure, the record does not establish that he has the medical training necessary to offer a competent opinion on the matter.  The opinion from the VA examiner-to the effect that it is unlikely that the current right ear hearing loss is the result of military noise exposure-is the only competent opinion evidence of record as to nexus.

The Board notes that it generally assumes that the results of service department audiometric tests conducted prior to October 31, 1967, were recorded in ASA units, and that they need to be converted to current ISO (ANSI) units for analytical purposes.  Here, it is not clear from the face of the Veteran's February 1967 separation examination whether the results of testing at that time were recorded in ASA or ISO (ANSI) units.  However, in light of the results of subsequent testing in January 1976, it appears likely that ISO (ANSI) units were used.  To conclude otherwise would lead one to the improbable conclusion that the Veteran's right ear auditory acuity at 500 Hertz actually improved between February 1967 and January 1976 (from 40 to 30 decibels).  In any event, a VA examiner has opined, after reviewing the evidence, that the results of testing in February 1967 and January 1976 represent normal hearing in the right ear.  The Board is without authority to substitute its medical judgment for that of the examiner.  The greater weight of the evidence is against the claim.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  However, as the greater weight of the competent, credible, and probative evidence is unfavorable, that doctrine is not applicable.  The appeal of this issue must be denied.





B.  Entitlement to an Initial Compensable Rating
for Left Ear Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85 (2011).  Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule).

However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

Generally speaking, if impaired hearing is service connected in only one ear, the non-service-connected ear is assigned a designation of Roman numeral I for purposes of determining the percentage evaluation from Table VII.  However, effective from December 6, 2002, if an appellant has hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability, and hearing impairment as a result of non-service-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear, VA will pay compensation as if both ears were service connected.  See Compensation for Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (now codified at 38 C.F.R. § 3.383(a)(3)).

As is pertinent to the present case, the evidence of record shows that the Veteran has undergone testing for auditory acuity on several occasions, to include VA testing in August 2003, June 2004, July 2004, January 2005, May 2005, April 2006, April 2007, January 2008, and May 2009, and private testing at Tri-State Hearing and Audiology Center in July 2003.  

The reports of VA testing dated in August 2003, May 2005, January 2008, and May 2009 are the only reports that contain all of the bilateral puretone audiometry and speech discrimination (Maryland CNC) test data necessary for the proper evaluation of his disability.

In August 2003, VA testing yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
15
10
20
40
92
LEFT
20
20
35
55
88

The average of these thresholds is 21.25 for the right ear and 32.5 for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level I acuity for the right ear and level II acuity for the left ear.

In May 2005, VA testing yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
35
35
35
65
68
LEFT
35
40
50
85
64

The average of these thresholds is 42.5 for the right ear and 52.5 for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level IV acuity for the right ear and level VI acuity for the left ear.

In January 2008, VA testing yielded the following results:


HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
45
35
45
70
68
LEFT
45
50
60
85
76

The average of these thresholds is 48.75 for the right ear and 60.0 for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level IV acuity for both ears.

In May 2009, VA testing yielded the following results:

HERTZ

SPEECH (%)
1000
2000
3000
4000

RIGHT
35
35
35
60
68
LEFT
40
45
50
80
68

The average of these thresholds is 41.25 for the right ear and 53.75 for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, those results correspond to level IV acuity for the right ear and level V acuity for the left ear.

These data clearly show that the Veteran's service-connected left ear hearing loss is not independently ratable at 10 percent.  That is to say, assuming for a moment-for analytical purposes-that the Veteran had normal hearing (i.e., level I acuity) in the non-service-connected right ear, the resulting combinations of numeric designations (I and II, I and VI, I and IV, and I and V, respectively) would warrant no more than a noncompensable rating under Table VII.  Accordingly, because the left ear is not independently ratable at 10 percent or more, the impairment in his right ear may not be considered in rating his unilateral disability (that is, it must be considered normal, or level I, for rating purposes), and no more than a zero percent (noncompensable) rating may be assigned under Table VII.

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that none of the evidence demonstrates that his left ear hearing disability has ever been more than noncompensably disabling since the time that he filed the underlying claim for service connection.  None of the ratable test results supports the assignment of a rating in excess of the currently assigned evaluation.  Nor do those results demonstrate the presence of an "exceptional" pattern of hearing impairment, as defined in 38 C.F.R. § 4.86 (2011).  The preponderance of the evidence is against the assignment of an initial compensable rating under the Schedule, and a "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2011).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's reported symptoms, consisting of difficulty with auditory acuity and decreased speech discrimination, are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.


REMAND

The Veteran has not yet been provided a VCAA notice letter relative to his entitlement to service connection for acquired psychiatric disabilities other than bipolar disorder and PTSD.  This needs to be accomplished.

The report of the Veteran's February 1967 separation examination shows that he was seen for a nervous problem during service in June 1966 and was given a diagnosis of situational maladjustment reaction, adult, manifested by constant preoccupation with marital situation and compromised performance of his job.  The report also shows that he was seen by psychiatric services in February 1967 for a situational reaction due to a marital situation, and was given Librium.  

The records of psychiatric care corresponding to the narrative in the February 1967 separation examination report are not of record.  In January 2008, a VA examiner opined that, without such supporting documentation, it was "not clear" to her whether the Veteran experienced a mood disorder in service.  No opinion as to the relative probability of a relationship between currently shown mood disorders and service was offered.

The Board notes that records of psychiatric care are sometimes stored separately from service treatment records.  Because it is not clear that efforts to obtain such records have been exhausted, they need to be requested.  Thereafter, the claims file should be returned to the January 2008 VA examiner for a clarifying opinion as to the relative likelihood that any currently shown acquired psychiatric disorder can be attributed to service.

Records of the Veteran's mental health care through the VA Medical Center (VAMC) in Louisville, Kentucky were last obtained by the RO on June 30, 2009.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran relative to the matter of his entitlement to service connection for acquired psychiatric disabilities other than bipolar disorder and PTSD.  The Veteran must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the National Personnel Records Center (NPRC) service department to provide copies of any separately stored mental health records in its possession that correspond to the in-service psychiatric care the Veteran received in June 1966 and February 1967.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

3.  Obtain copies of records pertaining to any mental health treatment the Veteran has received through the VAMC in Louisville, Kentucky since June 30, 2009.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

4.  After the foregoing development has been completed to the extent possible, make arrangements to return the claims file to the VA psychologist who previously evaluated the Veteran in January 2008.  The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether the Veteran meets the diagnostic criteria for PTSD.  The examiner should also be asked to offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any currently shown psychiatric disability (to include PTSD, if present) can be attributed to service.  If the examiner cannot provide such an opinion without resort to speculation, she should state that in her report, and provide a description of the additional information she would need to have available in order to render an opinion.  The Veteran should be re-examined if necessary.

If the examiner who previously evaluated the Veteran is unavailable, schedule the Veteran for an examination by another examiner for purposes of obtaining the requested opinions.

A complete rationale for all opinions should be provided.

5.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If the benefit sought remains denied, furnish a SSOC to the Veteran.

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


